By JUDGE ALEX H. SANDS, JR.
After reviewing counsel’s argument and the applicable statutes, and after reading the case of Addison v. Salyer, 185 Va. 644, I have concluded that the counterclaim and the original claim cannot be separated for purposes of appeal.
While the court has been unable to find, and has not been cited to, any authority from this jurisdiction directly in point, yet, the Salyer case, I believe, lends support to the contention made by General Finance Corporation to the effect that the appeals cannot be separated. In this case it is held that an appeal from the Trial Justice (now General District Court) when properly perfected, transfers the entire record to the Circuit or Corporation Court for a retrial as though originally brought in such court. The case holds that the judgment of the Trial Justice (now General District Court) is completely annulled by the appeal and is not thereafter effective for any purpose. There is, of course, no "record" in the true sense of the word in the General District Court, but what the Salyer case means by the use of this term undoubtedly is the complete file in the General District Court, or the complete "papers" in the General District Court, when it is stated that the appeal *463brings up the entire record. The counterclaim is not a separate proceeding. The defendant’s case could have been so postured by the institution of a separate action in the General District Court, but this is not done. Instead, the defendant elected to pursue her alleged remedy in the same proceeding which had initially been instituted by the plaintiff.
Under these circumstances, it must be held, as above indicated, that for purposes of appeal the principal claim and the counterclaim are inseparable and the appeal bond given in this case is, accordingly, insufficient.
Defendant will accordingly be given ten days from the date of this letter within which to appear and post a proper appeal bond which will cover the amount of the judgment recovered by the plaintiff in the General District Court.
If the defendant does not elect to post such bond, the appeal will be dismissed.